Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 1 of 16 Page ID #:1



 1   KAMBERLAW, LLP
     Michael Aschenbrener (SBN 277114)
 2   masch@kamberlaw.com
     9404 Genesee Ave, Suite 340
 3   La Jolla, CA 92037
     Telephone: (303) 222-0281
 4   Facsimile: (858) 800-4277
 5   WOODROW & PELUSO, LLC
     Steven L. Woodrow*
 6   swoodrow@woodrowpeluso.com
     3900 East Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 213-0675
 8   Facsimile: (303) 927-0809
 9   *Pro Hac Vice admission to be filed
10   Attorneys for Plaintiff M. Papadopoulos
     Dental Corporation and the Classes
11
                           UNITED STATES DISTRICT COURT
12
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14
15    M. Papadopoulos Dental                       Case No. 2:19-cv-1133
      Corporation, a California corporation,
16    individually and on behalf of all others
      similarly situated,
17                                                 CLASS ACTION COMPLAINT
                                Plaintiff,
18
      v.
19                                                 JURY TRIAL DEMANDED
      ICP, Inc. d/b/a Dental City, a
20    Delaware corporation,
21                              Defendant.
22
           1.     Plaintiff M. Papadopoulos Dental Corporation (“Papadopoulos” or
23
     “Plaintiff”) brings this Class Action Complaint against Defendant ICP, Inc. d/b/a
24
     Dental City (“Dental City” or “Defendant”) to stop Defendant’s practice of sending
25
     unsolicited fax advertisements and to obtain redress for all persons injured by its
26
     conduct. Plaintiff, for its Class Action Complaint, alleges as follows upon personal
27
     knowledge as to itself and its own acts and experiences, and, as to all other matters,
28
     upon information and belief, including an investigation conducted by its attorneys.
      CLASS ACTION COMPLAINT                 -1-
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 2 of 16 Page ID #:2




 1                                         PARTIES
 2         2.     Plaintiff M. Papadopoulos Dental Corporation is a corporation
 3   incorporated and existing under the laws of the State of California with its principal
 4   place of business located at 1235 W. Sepulveda Blvd., Torrance, California 90502.
 5         3.     Defendant Dental City is a corporation incorporated and existing under
 6   the laws of the State of Wisconsin. Its principal office address is 3205 Yeager Drive,
 7   Green Bay, Wisconsin 54311. Its registered agent is John L. Mathys. Dental City
 8   does business throughout the United States, including in this District.
 9                               JURISDICTION & VENUE
10         4.     This Court has subject matter jurisdiction over this action pursuant to 28
11   U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47
12   U.S.C. § 227, a federal statute. On information and belief, the Court also has
13   jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332 (“CAFA”). The
14   alleged Classes consist of over 100 persons each, there is minimal diversity, and the
15   claims of the class members when aggregated together exceed $5 million. Further,
16   none of the exceptions to CAFA applies.
17         5.     The Court has personal jurisdiction over Defendant and venue is proper
18   because Defendant regularly conducts business in this District, and a substantial part
19   of the acts giving rise to the claim occurred in or were directed to individuals within
20   this District. The faxes at issue in this case were sent nationwide, including to fax
21   machines located within this District.
22                         COMMON ALLEGATIONS OF FACT
23         6.     This case challenges Defendant’s practice of sending unsolicited fax
24   advertisements.
25         7.     The Telephone Consumer Protection Act of 1991, as amended by the
26   Junk Fax Prevention Act of 2005 (“JFPA” or the “Act”), 47 U.S.C. § 227, et seq.,
27   together with the regulations promulgated under the Act, prohibit a person or entity
28   from faxing or having an agent fax advertisements without the recipient’s prior
      CLASS ACTION COMPLAINT                  -2-
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 3 of 16 Page ID #:3




 1   express consent, invitation, and permission. The JFPA provides a private right of
 2   action that includes statutory damages of $500 per violation and appropriate
 3   injunctive relief. Upon information and belief, Defendant has sent facsimile
 4   transmissions of unsolicited advertisements to Plaintiff and the Classes in violation
 5   of the JFPA. (See “Dental City Faxes,” a true and correct copy of which is attached
 6   hereto as Exhibit A.)
 7         8.     The Dental City Faxes promote the services and goods of Defendant,
 8   namely dental equipment and products. Plaintiff is informed and believes, and upon
 9   such information and belief avers, that Defendant has sent, and continues to send,
10   unsolicited advertisements via facsimile transmission in violation of the JFPA.
11         9.     Unsolicited faxes cause concrete and particularized legal harm and
12   damages to their recipients. A junk fax recipient loses the use of its fax machine,
13   paper, and ink toner. An unsolicited fax wastes the recipient’s time that would have
14   been spent on something else. A junk fax also invades the recipient’s privacy.
15   Unsolicited faxes prevent fax machines from receiving authorized faxes, prevent
16   their use for authorized outgoing faxes, cause undue wear and tear on the recipients’
17   fax machines, and require additional labor to attempt to discern the source and
18   purpose of the unsolicited message.
19         10.    On behalf of itself and all others similarly situated, Plaintiff brings this
20   case as a class action asserting claims against Defendant under the JFPA.
21         11.    Plaintiff is informed and believes, and upon such information and belief
22   avers, that this action is based upon a common nucleus of operative fact because the
23   facsimile transmissions at issue were and are being sent in the same or similar
24   manner. This action is based on the same legal theory, namely liability under the
25   JFPA. This action seeks relief expressly authorized by the JFPA: (i) injunctive relief
26   enjoining Defendant, its employees, agents, representatives, contractors, affiliates,
27   and all persons and entities acting in concert with them, from sending unsolicited
28   advertisements in violation of the JFPA; and (ii) an award of statutory damages in
      CLASS ACTION COMPLAINT                 -3-
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 4 of 16 Page ID #:4




 1   the minimum amount of $500 for each violation of the JFPA, and to have such
 2   damages trebled, as provided by § 227(b)(3) of the Act.
 3                FACTS SPECIFIC TO PLAINTIFF PAPADOPOULOS
 4         12.    In January of 2018, Defendant transmitted by telephone facsimile
 5   machine two unsolicited faxes to Plaintiff. (See Ex. A.)
 6         13.    On January 15, 2018 at 3:00 PM, Plaintiff received an unsolicited fax
 7   from Defendant.
 8         14.    On January 30, 2018 at 2:51 PM, Plaintiff received another unsolicited
 9   fax from Defendant.
10         15.    True and accurate copies of the January 15, 2018 facsimile and the
11   January 30, 2018 facsimile are attached hereto as Exhibit A.
12         16.    Dental City profited from and received the benefits of marketing of its
13   products and is a responsible party under the JFPA.
14         17.    Defendant created or made Exhibit A, which Defendant knew or should
15   have known advertises Defendant’s goods or products (namely, its dental equipment
16   and products) that Defendant intended to and did in fact distribute to Plaintiff and the
17   other members of the Classes.
18         18.    Exhibit A is part of Defendant’s work or operations to market
19   Defendant’s goods or services, which are performed by Defendant and/or on behalf
20   of Defendant. Therefore, Exhibit A constitutes material furnished in connection with
21   Defendant’s work or operations.
22         19.    Plaintiff has never invited or given permission to Defendant to send the
23   faxes, nor did Plaintiff have any prior relationship with Defendant at the time the
24   faxes were sent (or at any other time).
25         20.    On information and belief, Defendant faxed the same, or substantially
26   similar, unsolicited facsimiles to Plaintiff and numerous other recipients without first
27   receiving the express permission or invitation to send the faxes.
28
      CLASS ACTION COMPLAINT                   -4-
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 5 of 16 Page ID #:5




 1         21.    As a result of Defendant’s conduct, Plaintiff suffered concrete
 2   particularized legal harm and damages. That is, Plaintiff lost the use of its fax
 3   machine, paper, and ink toner. Further, Defendant’s junk faxes invaded the
 4   Plaintiff’s privacy.
 5         22.    There is no reasonable means for Plaintiff (or any other class member)
 6   to avoid receiving unauthorized faxes. Fax machines, such as the machine utilized by
 7   Plaintiff, are left on and ready to receive the urgent communications their owners
 8   desire to receive.
 9         23.    Further, Defendant’s facsimile did not display any opt-out notice as
10   required by 47 C.F.R. § 64.1200. Accordingly, neither Plaintiff nor the class
11   members had any means to put an end to the transmission or receipt of future faxes.
12                           CLASS ACTION ALLEGATIONS
13         24.    In accordance with Fed. R. Civ. P. 23(b)(2) and (b)(3), Plaintiff brings
14   this class action for claims under the JFPA, on behalf of the following two classes:
15         Junk Fax Class: All persons who (1) on or after four years prior to the
16         filing of this action through the date on which notice is sent to the Class,
17         (2) were sent, by Defendant or on Defendant’s behalf, (3) a telephone
18         facsimile message substantially similar to Exhibit A, (4) from whom
19         Defendant claims it obtained prior express permission or invitation to
20         send those faxes in the same manner as Defendant claims it obtained
21         prior express permission to fax the Plaintiff.
22         No Opt-Out Notice Class: All persons who (1) on or after four years
23         prior to the filing of this action through the date on which notice is sent
24         to the Class, (2) were sent, by Defendant or on Defendant’s behalf, (3)
25         a telephone facsimile message substantially similar to Exhibit A, (4)
26         which did not display an opt-out notice.
27         25.    The following individuals are excluded from the Classes: (1) any Judge
28   or Magistrate presiding over this action and members of their families; (2)
      CLASS ACTION COMPLAINT                 -5-
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 6 of 16 Page ID #:6




 1   Defendant, Defendant’s subsidiaries, parents, successors, predecessors, and any
 2   entity in which Defendant or their parents have a controlling interest and their
 3   current or former employees, officers and directors; (3) Plaintiff’s attorneys; (4)
 4   persons who properly execute and file a timely request for exclusion from the
 5   Classes; (5) the legal representatives, successors or assigns of any such excluded
 6   persons; and (6) persons whose claims against Defendant have been fully and finally
 7   adjudicated and/or released. Plaintiff anticipates the need to amend the class
 8   definition following appropriate discovery.
 9         26.    Numerosity: The exact number of members within the Classes is
10   unknown and not available to Plaintiff at this time, but individual joinder is
11   impracticable. On information and belief, Defendant sent unsolicited fax
12   advertisements to hundreds if not thousands of persons who fall into the defined
13   Classes. The exact number of members of the Classes can be identified through
14   Defendant’s records and by reference to other objective criteria as necessary.
15         27.    Commonality: Common questions of law and fact apply to the claims
16   of all class members. Common material questions of fact and law include, but are
17   not limited to, the following:
18                a.     Whether the Defendant sent unsolicited fax advertisements;
19                b.     Whether the Defendant’s faxes advertised the commercial
20         availability of property, goods, equipment, or services;
21                c.     Whether Defendant procured prior express invitation or
22         permission from the recipients to send the faxes;
23                d.     Whether the Defendant sent the faxed advertisements knowingly
24         or willfully such that treble damages are warranted; and
25                e.     Whether the faxes contained an “opt-out notice” that complies
26         with the requirements of § 227(b)(1)(C)(iii) of the Act, and the regulations
27         promulgated thereunder, and the effect of the failure to comply with such
28         requirements.
      CLASS ACTION COMPLAINT                -6-
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 7 of 16 Page ID #:7




 1         28.    Typicality: The Plaintiff’s claims are typical of the claims of all class
 2   members. The Plaintiff received the Dental City Faxes sent by or on behalf of the
 3   Defendant advertising goods, equipment, and services of the Defendant during the
 4   relevant time period. The Plaintiff is making the same claims and seeking the same
 5   relief for itself and all class members based upon the same federal statute. The
 6   Defendant has acted the same or in a similar manner with respect to the Plaintiff and
 7   all the class members.
 8         29.    Adequate Representation: The Plaintiff and its counsel will fairly and
 9   adequately represent and protect the interests of the Classes. It is interested in this
10   matter and has no actual conflicts with any of the other class members. Further,
11   Plaintiff has retained experienced class counsel to represent the Classes.
12         30.    Conduct Similar Towards All Class Members: Class certification is
13   appropriate because the Defendant has acted and refused to act in the same or similar
14   manner with respect to all class members thereby making injunctive and
15   corresponding declaratory relief appropriate. The Plaintiff requests such relief as
16   authorized and appropriate by 47 U.S.C. § 227, et seq.
17         31.    Predominance, Superiority, and Manageability: Common questions
18   of law and fact predominate over any questions affecting only individual members,
19   and a class action is superior to other methods for the fair and efficient adjudication
20   of the controversy. Proof of the claims of the Plaintiff will also prove the claims of
21   the Classes without the need for separate or individualized proceedings. And
22   evidence regarding defenses or any exceptions to liability that the Defendant may
23   assert will come from the Defendant’s records and will not require individualized or
24   separate inquiries or proceedings, the Defendant has acted and continues to act
25   pursuant to common policies or practices in the same or similar manner with respect
26   to all class members, the amount likely to be recovered by individual class members
27   does not support individual litigation. A class action will permit a large number of
28
      CLASS ACTION COMPLAINT                 -7-
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 8 of 16 Page ID #:8




 1   relatively small claims involving virtually identical facts and legal issues to be
 2   resolved efficiently in one proceeding based upon common proofs.
 3         32.    Further, This case is manageable as a class action in that the Defendant
 4   identified persons or entities to receive the fax transmission and it is believed that the
 5   Defendant’s computer and business records will enable the Plaintiff to readily
 6   identify class members and establish liability and damages, liability and damages
 7   can be established for the Plaintiff and the Classes with the same common proofs,
 8   statutory damages are provided for in the statute and are the same for all class
 9   members and can be calculated in the same or a similar manner, a class action will
10   result in an orderly and expeditious administration of claims and it will foster
11   economics of time, effort and expense, a class action will contribute to uniformity of
12   decisions concerning the Defendant’s practices; and, as a practical matter, the claims
13   of the Classes are likely to go unaddressed absent class certification.
14                               FIRST CAUSE OF ACTION
15                             Violation of 47 U.S.C. § 227, et seq.
16                       (On Behalf of Plaintiff and the Junk Fax Class)
17         33.    Plaintiff incorporates by reference the foregoing allegations as if fully
18   set forth herein.
19         34.    The JFPA makes unlawful for any person to “use any telephone
20   facsimile machine, computer or other device to send, to a telephone facsimile
21   machine, an unsolicited advertisement . . .” 47 U.S.C. § 227(b)(1)(C).
22         35.    The JFPA defines “unsolicited advertisement” as “any material
23   advertising the commercial availability or quality of any property, goods, or services
24   which is transmitted to any person without that person’s prior express invitation or
25   permission, in writing or otherwise.” 47 U.S.C. § 227(a)(5).
26         36.    The faxes sent by Defendant advertised dental equipment and products
27   for sale by Defendant, were commercial in nature, and constitute advertisements
28   under the JFPA.
      CLASS ACTION COMPLAINT                 -8-
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 9 of 16 Page ID #:9




 1         37.    Plaintiff and the other class members never gave prior express consent,
 2   invitation, or permission to receive the faxes.
 3         38.    The Faxes. Defendant sent the January 15, 2018 and January 30, 2018
 4   faxes via facsimile transmission from telephone facsimile machines, computers, or
 5   other devices to the telephone facsimile machines of Plaintiff and members of the
 6   Junk Fax Class. The faxes constituted an advertisement under the Act. Defendant
 7   failed to comply with the Opt-Out Requirements in connection with the Dental City
 8   Faxes. The faxes fail to contain any opt-out language at all. The faxes were
 9   transmitted to persons or entities without their prior express permission or invitation
10   and/or Defendant is precluded from asserting any prior express permission or
11   invitation because of the failure to comply with the Opt-Out Notice Requirements.
12   Defendant violated the JFPA and the regulations promulgated thereunder by sending
13   the faxes via facsimile transmission to Plaintiff and members of the Dental City Junk
14   Fax Class.
15         39.    Defendant’s Other Violations of the Act. Plaintiff is informed and
16   believes, and upon such information and belief avers, that during the period
17   preceding four years of the filing of this Complaint and repeatedly thereafter,
18   Defendant has sent via facsimile transmission from telephone facsimile machines,
19   computers, or other devices to telephone facsimile machines of members of the Junk
20   Fax Class faxes that constitute advertisements under the JFPA that were transmitted
21   to persons or entities without their prior express permission or invitation (and/or that
22   Defendant is precluded from asserting any prior express permission or invitation
23   because of the failure to comply with the Opt-Out Notice Requirements in
24   connection with such transmissions). Defendant violated the JFPA and the
25   regulations promulgated thereunder. Plaintiff is informed and believes, and upon
26   such information and belief avers, that Defendant continues to send unsolicited
27   advertisements via facsimile transmission in violation of the JFPA and the
28
      CLASS ACTION COMPLAINT                -9-
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 10 of 16 Page ID #:10




 1   regulations promulgated thereunder, and absent intervention by this Court,
 2   Defendant will continue to do so now and in the future.
 3         40.    The TCPA/JFPA provides a private right of action to bring this action
 4   on behalf of Plaintiff and the Junk Fax Class to redress Defendant’s violations of the
 5   Act and provides for statutory damages. 47 U.S.C. § 227(b)(3), et seq. The Act also
 6   provides that injunctive relief is appropriate. Id.
 7         41.    Defendant is liable to the Plaintiff and the other members of the Dental
 8   City Junk Fax Class even if it did not intend to send the faxes or to send them
 9   without first obtaining prior express invitation or permission.
10         42.    Defendant knew or should have known that: (a) the Plaintiff and the
11   other members of the Junk Fax Class had not given express invitation or permission
12   for the Defendant or anybody else to fax advertisements about the Defendant’s
13   goods or services; (b) the faxes constituted an advertisement; and (c) the faxes did
14   not apprise recipients of their legal right or ability to opt-out. Defendant acted in
15   conscious disregard of such facts.
16         43.    The Defendant’s actions caused damage to the Plaintiff and the other
17   class members. Receiving the Defendant’s junk faxes caused the recipients to lose
18   paper and toner consumed in the printing of the Defendant’s faxes. Moreover, the
19   Defendant’s faxes used the Plaintiff's fax machine. The Defendant’s faxes cost the
20   Plaintiff time, as the Plaintiff and its employees wasted their time receiving,
21   reviewing, and routing the Defendant’s unauthorized faxes. That time otherwise
22   would have been spent on the Plaintiff's business activities. The Defendant’s faxes
23   unlawfully invaded the Plaintiff’s and other Junk Fax Class Members’ privacy
24   interests. Finally, the injury and property damage sustained by Plaintiff and the other
25   members of the Junk Fax Class from the sending of Defendant’s advertisements
26   occurred outside of Defendant’s premises.
27
28
      CLASS ACTION COMPLAINT                 - 10 -
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 11 of 16 Page ID #:11




 1         44.    As a result of Defendant’s conduct, Plaintiff and the other members of
 2   the Dental City Junk Fax Class are each entitled, under § 227(b)(3)(B) of the Act, to
 3   $500.00 in damages for each violation of such Act.
 4         45.    Furthermore, in the event the Court finds that Defendant’s conduct was
 5   willful and knowing, the Court should, under § 227(b)(3)(C) of the Act, treble the
 6   amount of statutory damages recoverable by Plaintiff and the other members of the
 7   Junk Fax Class.
 8                             SECOND CAUSE OF ACTION
 9                            Violation of 47 U.S.C. § 227, et seq.
10                (On Behalf of Plaintiff and the No Opt-Out Notice Class)
11         46.    Plaintiff incorporates by reference the foregoing allegations as if fully
12   set forth herein.
13         47.    Opt-Out Notice Requirements. The JFPA strengthened the
14   prohibitions against the sending of unsolicited advertisements by requiring, in
15   § 227(b)(1)(C)(iii) of the Act, that senders of faxed advertisements place a clear and
16   conspicuous notice on the first page of the transmission that contains the following
17   among other things (hereinafter collectively the “Opt-Out Notice Requirements”):
18                a.     a statement that the recipient is legally entitled to opt-out of
19         receiving future faxed advertisements—knowing that he or she has the legal
20         right to request an opt-out gives impetus for recipients to make such a request,
21         if desired;
22                b.     a statement that the sender must honor a recipient’s opt-out
23         request within 30 days and the sender’s failure to do so is unlawful—thereby
24         encouraging recipients to opt-out, if they did not want future faxes, by
25         advising them that their opt-out requests will have legal “teeth”; and
26                c.     a statement advising the recipient that he or she may opt-out with
27         respect to all of his or its facsimile telephone numbers, and not just with
28         respect to the number or numbers at which fax advertisements have been
      CLASS ACTION COMPLAINT                - 11 -
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 12 of 16 Page ID #:12




 1         received from the sender—thereby instructing a recipient on how to make a
 2         valid opt-out request for all of his or its fax machines.
 3         48.    The requirement of (a) above is incorporated from § 227(b)(D)(ii) of the
 4   Act. The requirement of (b) above is incorporated from § 227(b)(D)(ii) of the Act
 5   and the rules and regulations of the Federal Communications Commission (the
 6   “FCC”) in ¶ 31 of its 2006 Report and Order (In the Matter of Rules and Regulations
 7   Implementing the Telephone Consumer Protection Act, Junk Prevention Act of
 8   2005, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect
 9   on August 1, 2006). The requirements of (c) above are contained in § 227(b)(2)(E)
10   of the Act and incorporated into the Opt-Out Notice Requirements via §
11   227(b)(2)(D)(ii) of the Act. Compliance with the Opt-Out Notice Requirements is
12   neither difficult nor costly. The Opt-Out Notice Requirements are important
13   consumer protections bestowed by Congress upon the owners of fax machines giving
14   them the right, and means, to stop unwanted faxed advertisements.
15         49.    As a result of such requirements, a sender of a faxed advertisement who
16   fails to comply with the Opt-Out Notice Requirements has, by definition, transmitted
17   an unsolicited advertisement under the JFPA. This is because such a sender can
18   neither claim that the recipients of the faxes advertisement gave “prior express
19   permission or invitation” to receive the faxes nor can the sender claim the exemption
20   from liability contained in § 227(b)(C)(1) of the Act.
21         50.    The Faxes. Defendant sent Exhibit A via facsimile transmission from
22   telephone facsimile machines, computers, or other devices to the telephone facsimile
23   machines of Plaintiff and members of the No Opt-Out Notice Class. The faxes
24   constituted an advertisement under the Act. Defendant failed to comply with the
25   Opt-Out Requirements in connection with the faxes. The faxes failed to apprise
26   recipients of their legal right to opt-out, or indeed provide any information regarding
27   opting out or a means to opt-out whatsoever. The faxes were transmitted to persons
28   or entities without their prior express permission or invitation and/or Defendant is
      CLASS ACTION COMPLAINT                - 12 -
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 13 of 16 Page ID #:13




 1   precluded from asserting any prior express permission or invitation because of the
 2   failure to comply with the Opt-Out Notice Requirements. Defendant violated the
 3   JFPA and the regulations promulgated thereunder by sending the Faxes via facsimile
 4   transmission to Plaintiff and members of the No Opt-Out Notice Class.
 5          51.       Defendant’s Other Violations of the Act. Plaintiff is informed and
 6   believes, and upon such information and belief avers, that during the period
 7   preceding four years of the filing of this Complaint and repeatedly thereafter,
 8   Defendant has sent via facsimile transmission from telephone facsimile machines,
 9   computers, or other devices to telephone facsimile machines of members of the No
10   Opt-Out Notice Class faxes that constitute advertisements under the JFPA that were
11   transmitted to persons or entities without their prior express permission or invitation
12   (and/or that Defendant is precluded from asserting any prior express permission or
13   invitation because of the failure to comply with the Opt-Out Notice Requirements in
14   connection with such transmissions). Defendant violated the JFPA and the
15   regulations promulgated thereunder. Plaintiff is informed and believes, and upon
16   such information and belief avers, that Defendant continues to send unsolicited
17   advertisements via facsimile transmission in violation of the JFPA and the
18   regulations promulgated thereunder, and absent intervention by this Court, will do so
19   in the future.
20          52.       The TCPA/JFPA provides a private right of action to bring this action
21   on behalf of Plaintiff and the No Opt-Out Notice Class to redress Defendant’s
22   violations of the Act and provides for statutory damages. 47 U.S.C. § 227(b)(3). The
23   Act also provides that injunctive relief is appropriate. Id.
24          53.       The JFPA is a strict liability statute. The Defendant is liable to the
25   Plaintiff and the other class members even if it did not intend to send the faxes or to
26   send them without first obtaining prior express invitation or permission.
27
28
      CLASS ACTION COMPLAINT                    - 13 -
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 14 of 16 Page ID #:14




 1          54.      Neither Plaintiff nor the other members of the No Opt-Out Notice Class
 2   gave Defendant prior express permission or invitation to send them the faxes at issue
 3   in this case.
 4          55.      The Defendant knew or should have known that: (a) Plaintiff and the
 5   other members of the No Opt-Out Notice Class had not given express invitation or
 6   permission for the Defendant or anybody else to fax advertisements about the
 7   Defendant’s goods or services; (b) the faxes constituted an advertisement; and (c) the
 8   faxes did not provide a cost free means for recipients of to opt-out.
 9          56.      Defendant acted in conscious disregard of such facts.
10          57.      The Defendant’s actions caused damage to Plaintiff and the other
11   members of the No Opt-Out Notice Class. Receiving the Defendant’s junk faxes
12   caused the recipients to lose paper and toner consumed in the printing of the
13   Defendant’s faxes. Moreover, the Defendant’s faxes used the Plaintiff’s fax machine.
14   The Defendant’s faxes cost the Plaintiff time, as the Plaintiff and its employees
15   wasted their time receiving, reviewing and routing the Defendant’s unauthorized
16   faxes. That time otherwise would have been spent on the Plaintiff’s business
17   activities. The Defendant’s faxes unlawfully invaded the Plaintiff’s and other Class
18   Members’ privacy interests. Finally, the injury and property damage sustained by
19   Plaintiff and the other class members from the sending of Defendant’s
20   advertisements occurred outside of Defendant’s premises.
21          58.      As a result of Defendant’s conduct, Plaintiff and the other members of
22   the No Opt-Out Notice Class are each entitled, under § 227(b)(3)(B) of the Act, to an
23   award of $500.00 in damages for each violation of such Act.
24          59.      Furthermore, in the event the Court finds that Defendant’s conduct was
25   willful and knowing, the Court should, pursuant to § 227(b)(3)(C) of the Act, treble
26   the amount of statutory damages recoverable by Plaintiff and the other members of
27   the No Opt-Out Notice Class.
28
      CLASS ACTION COMPLAINT                 - 14 -
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 15 of 16 Page ID #:15




 1                                 PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff, on behalf of itself and the Classes, prays for the
 3   following relief:
 4                A.     An order certifying this case as a class action on behalf of the
 5         Classes as defined above, appointing Plaintiff as the representative of the
 6         Classes, and appointing its attorneys as Class Counsel;
 7                B.     An award of actual monetary loss from such violations or the sum
 8         of five hundred dollars ($500.00) for each violation, whichever is greater all to
 9         be paid into a common fund for the benefit of the Plaintiff and the class
10         members;
11                C.     An order declaring that Defendant’s conduct was willful and
12         knowing, and thus an award of actual monetary loss from Defendant’s
13         violations or the sum of one thousand five hundred dollars ($1,500.00) for
14         each violation, whichever is greater all to be paid into a common fund for the
15         benefit of Plaintiff and the class members;
16                D.     An order declaring that Defendant’s faxes constitute unsolicited
17         advertisements, that Defendant sent the faxes without first obtaining prior
18         express invitation, permission, or consent of the recipients, that the faxes lack
19         the legally required opt-out language, and enjoining Defendant from further
20         violations, and otherwise protecting the interests of the Classes;
21                E.     An award of pre-judgment interest;
22                F.     An award of reasonable attorneys’ fees and costs to be paid out of
23         the common fund prayed for above; and
24                G.     Such further and other relief the Court deems reasonable and just.
25
26
27
28
      CLASS ACTION COMPLAINT                - 15 -
Case 2:19-cv-01133-PSG-GJS Document 1 Filed 02/14/19 Page 16 of 16 Page ID #:16




 1                                      JURY DEMAND
 2         Plaintiff requests a trial by jury of all claims that can be so tried.
 3
 4   Dated: February 14, 2019                M. PAPADOPOULOS DENTAL
                                             CORPORATION, individually and on behalf
 5                                           of all others similarly situated,
 6
                                             By: /s/ Michael Aschenbrener
 7
                                             One of Plaintiff’s Attorneys
 8
                                             Michael Aschenbrener
 9                                           masch@kamberlaw.com (SBN 277114)
10                                           KamberLaw, LLP
                                             9404 Genesee Ave, Suite 340
11                                           La Jolla, CA 92037
12                                           Telephone: (303) 222-0281
                                             Facsimile: (858) 800-4277
13
14                                           Steven L. Woodrow
                                             swoodrow@woodrowpeluso.com*
15                                           Woodrow & Peluso, LLC
                                             3900 East Mexico Ave., Suite 300
16
                                             Denver, Colorado 80210
17                                           Telephone: (720) 213-0675
                                             Facsimile: (303) 927-0809
18
19                                           *Pro Hac Vice admission to be sought
20                                           Counsel for Plaintiff and the Putative Classes
21
22
23
24
25
26
27
28
      CLASS ACTION COMPLAINT                - 16 -
